                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:13-cv-333-FDW

TORREY F. WILCOX,                    )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                              ORDER
BETTY BROWN, et al.,                 )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on Defendants Betty Brown, Dwayne Terrell, and

Randy Teague’s Motion for Status Update, (Doc. No. 44).

       Plaintiff’s pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 passed initial review

against several employees of the Marion Correctional Institution on claims that his First

Amendment rights were violated when he was deprived of a reasonable opportunity to participate

in group worship services according to his Rastafarian faith during periods of 2013 and 2014.

Plaintiff and Defendants filed Motions for Summary Judgment. Plaintiff’s Motion was denied and

Defendants’ Motion was granted in part and denied in part. The case is ripe for trial.

       Defendants note that Plaintiff filed a Notice of Future Change of Address that was docketed

on August 10, 2018, (Doc. No. 38), that he was released from NCDPS custody on August 29,

2018, (Doc. No. 44-1 at 2), and that he has failed to file anything in this case in more than seven

months, which may indicate that he has abandoned this action. Defendants ask that the Court enter

an Order giving Plaintiff 14 days to formally advise the Court of his current address and whether

he intends to prosecute this matter.

       Defendants’ Motion will be granted in part and denied in part. Plaintiff will be required to

                                                 1
inform the Court whether or not he intends to proceed with this case, however, he will be given 30

days to do so, rather than the 14 days requested by Defendants.

       IT IS, THEREFORE, ORDERED that Defendants’ Motion, (Doc. No. 44), is

GRANTED in part and DENIED in part. Plaintiff shall file a Notice with the Court within 30

days of this Order informing the Court of his current address and whether or not he intends to

prosecute this case.




                                        Signed: April 4, 2019




                                                 2
